DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a virtual data acquisition component for (claim 1)
a physical data acquisition system for (claim 1)
a building performance assessment platform (claim 6)
a virtual data acquisition device (claim 15)
a physical data acquisition system (claim 15)
a virtual data acquisition component for (claim 20)
a physical data acquisition system for (claim 20)
a platform host for (claim 20)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations:
a virtual data acquisition component for (claim 1)
a physical data acquisition system for (claim 1)
a building performance assessment platform (claim 6)
a virtual data acquisition device (claim 15)
a physical data acquisition system (claim 15)
a virtual data acquisition component for (claim 20)
a physical data acquisition system for (claim 20)
a platform host for (claim 20)
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. To provide sufficient disclosure, the algorithm must be provided for how these components operate, which according to the MPEP requires a “sequence of steps” (i.e. multiple steps).  Such features are not clearly set forth by the original disclosure of the instant application. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Interpretation - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (mental processes) without significantly more. Claims 1, 15, and 20 are substantially similar, and recite:
a virtual data acquisition component for calibrating a virtual building performance model having a plurality of predicted building performance metrics produced through a physics-based simulation of expected building performance, (a person can evaluate a building’s expected performance using pencil and paper to calculate numerical metrics, based on information they remember or have observed)
a physical data acquisition system for acquiring physical data from a building, and (a person can observe data by looking at a building or sensor outputs, the use of sensors to gather building data here amounts merely to generally linking the mental process steps to the field of building management)
a platform host for generating a cloud-based platform, wherein the platform host receives the plurality of predicted building performance metrics from the virtual data acquisition component and the physical data from the physical data acquisition system and (a cloud based platform would include servers, which are generic computer components being used merely to transmit and receive data, but for the computer components a person could observe metrics from calculations based on data they have observed previously and from the sensors (generally linking, see above limitation), and perform an evaluation to come up with data results)
communicates, through the cloud-based platform, the plurality of predicted building performance metrics and physical data for display on a dashboard on a display device. (a person can provide an opinion based on their calculations and evaluations, and record the result on paper.  The use of a display device is merely a generic computer component used for the generic computer task of displaying data outputs)
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of sensors (acquiring physical data) and generic computer components (cloud-based platform, display device). The computer components in both cases are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The sensors as discussed above in the claim analysis are merely generally linking the exception to the field of building management. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computer components amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The same is true for generally linking the exception to a field of use (building management). The claims are not patent eligible.
The dependent claims (2-14, 16-19) merely recite additional features that fall within the scope of mental processes, but for the generic computer components already discussed for the independent claims.   The display features of claims 7-11 remain within the scope of generic computer components (displays) being used for the generic task of displaying data; no mention is made of specifically how such information is arranged in a user interface that would render the claims eligible.  In view of this, the dependent claims remain ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sridharan (US 2017/0115642 A1) in view of Drees (US 2014/0142904 A1).
Regarding Claim 1:
Sridharan teaches:
a physical data acquisition system for acquiring physical data from a building, and (¶67 may receive sensor data and input signals from building subsystems 428 and provide output data and control signals to building subsystems 428; ¶72-75 of the reference discuss further computer implementation that involves communication between devices; see also ¶86 may be configured to integrate BAS points with a BIM model based on user input provided via user interface 508.)
an integrated interface, wherein the integrated interface receives the plurality of predicted building performance metrics from the virtual data acquisition component and the physical data from the physical data acquisition system and (¶75 For example, AM&V layer 412 may compare a model -predicted output with an actual output from building subsystems 428 to determine an accuracy of the model; ¶107 Alarm manager 816 may receive alarms from BAS network 510 or may identify alarms based on the values of the BAS points. For example, alarm manager 816 may compare the values of the BAS points to alarm thresholds. If a BAS point is not within a range of values defined by the alarm thresholds, alarm manager 816 may determine that an alarm condition exists for the BAS point; ¶128 Changes to the building or point mappings can be made by uploading a new BIM. For example, if a BAS device is moved from one room in the building to another room in the building, an updated BIM reflecting the change can be uploaded via point mapping interface 1800.; see also ¶67 and 92 of Drees in the combination of references.)
communicates the plurality of predicted building performance metrics and physical data to an output device. (¶91 User interface 508 may display the trend data to a user along with the BIM)
Sridharan does not teach in particular, but Drees teaches:
a virtual data acquisition component for calibrating a virtual building performance model having a plurality of predicted building performance metrics produced through a physics-based simulation of expected building performance, (¶47 Building data 206 may include data from a building's control system, such as set point data (e.g., temperature set points, energy use set points, etc.), control variables or parameters, and calculated metrics from the building's control system. In some cases, this data may be used by processing circuit 200 to determine or predict a building's energy use or to detect excessive consumption; examiner notes that Sridharan suggests using predictive models in ¶49, "model predictive control (MPC) algorithms", and ¶75, "may compare a model -predicted output")
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the predictive modeling of Drees in the BIM-BAS integration system of Sridharan, in order to provide concrete implementation for the predictive models disclosed for use by Sridharan in ¶49 ("model predictive control (MPC) algorithms"), with an end goal of achieving the maximum utility from building-related data for as little cost as possible (Drees, ¶28).

Regarding Claim 2:
Sridharan teaches:
wherein the physical data acquisition system acquires the physical data from physical sensors. (¶67 may receive sensor data and input signals from building subsystems 428 and provide output data and control signals to building subsystems 428; ¶72-75 of the reference discuss further computer implementation that involves communication between devices; see also ¶86 may be configured to integrate BAS points with a BIM model based on user input provided via user interface 508.)

Regarding Claim 3:
Sridharan does not teach in particular, but Drees teaches:
wherein the physical data includes at least one of energy usage data, indoor environmental quality data, climate and weathering data, and water usage data. (¶35 buildings 102-106 may have devices (e.g., computing devices, power meters, etc.) configured to measure the water consumption, energy consumption, and energy demand of the buildings. Other forms of building data may include the measured temperature in the zones of a building)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the predictive modeling of Drees in the BIM-BAS integration system of Sridharan, in order to provide concrete implementation for the predictive models disclosed for use by Sridharan in ¶49 ("model predictive control (MPC) algorithms"), with an end goal of achieving the maximum utility from building-related data for as little cost as possible (Drees, ¶28).

Regarding Claim 4:
Sridharan teaches:
wherein the integrated interface communicates the plurality of predicted building performance metrics and physical data to the output device to provide a user with the ability to identify building performance gaps. (¶75 For example, AM&V layer 412 may compare a model -predicted output with an actual output from building subsystems 428 to determine an accuracy of the model; ¶107 Alarm manager 816 may receive alarms from BAS network 510 or may identify alarms based on the values of the BAS points. For example, alarm manager 816 may compare the values of the BAS points to alarm thresholds. If a BAS point is not within a range of values defined by the alarm thresholds, alarm manager 816 may determine that an alarm condition exists for the BAS point; see also ¶67 and 92 of Drees in the combination of references.; examiner notes that much of this claim is recited as intended use.)

Regarding Claim 5:
Sridharan teaches:
wherein the integrated interface communicates the plurality of predicted building performance metrics and physical data to the output device for the prediction and the verification of building performance. (¶84 Advantageously, the integration provided by system 500 allows dynamic BAS data (e.g., data points and their associated values) to be combined with the BIM; ¶91 the BIM with integrated BAS points and values includes trend data for various BAS points. User interface 508 may display the trend data to a user along with the BIM; examiner is interpreting an integrated modeling system such as that disclosed by the reference to qualify as receiving data in "essentially the same format" when the data is sent to trend display in the same display (i.e. the display function is recieving the trend data and BIM data and displaying them simultaneously).)

Regarding Claim 6:
Sridharan teaches:
a building performance assessment platform. (¶28 FIGS. 9-18 are drawings of user interfaces which may be generated by the systems of FIGS. 5, 7, and/or 8 illustrating a graphical representation of a BIM with integrated BAS data, according to an exemplary embodiment; ¶34)

Regarding Claim 7:
Sridharan teaches:
wherein the building performance assessment platform provides output for visually assessing performance of portfolio of buildings. (¶28 FIGS. 9-18 are drawings of user interfaces which may be generated by the systems of FIGS. 5, 7, and/or 8 illustrating a graphical representation of a BIM with integrated BAS data, according to an exemplary embodiment; ¶34)

Regarding Claim 8:
Sridharan teaches:
wherein the building performance assessment platform provides the ability to continuously monitor the building performance virtually. (¶28 FIGS. 9-18 are drawings of user interfaces which may be generated by the systems of FIGS. 5, 7, and/or 8 illustrating a graphical representation of a BIM with integrated BAS data, according to an exemplary embodiment; ¶34; examiner notes that these features "provide the ability to" continuously assess performance, and that this is recited as intended use)

Regarding Claim 9:
Sridharan teaches:
wherein the display device includes a dashboard for displaying data selected from the group consisting of sensor data, meter data, and building monitoring system data. (¶28 FIGS. 9-18 are drawings of user interfaces which may be generated by the systems of FIGS. 5, 7, and/or 8 illustrating a graphical representation of a BIM with integrated BAS data, according to an exemplary embodiment; ¶34; see also Drees ¶45 building data 206 may include sensor data generated by sensors associated with one or more buildings)

Regarding Claim 10:
Sridharan teaches:
wherein the data is displayed in real-time. (¶34 For example, a user can view real-time data from the BAS and/or trend data for objects represented in the BIM simply by viewing the BIM with integrated BAS data)

Regarding Claim 11:
Sridharan teaches:
wherein the virtual building performance model is produced during a building phase consisting of a design phase, a construction phase, a commissioning phase, and an operation phase. (¶92 BAS network 510 may use the control actions to generate control signals for building equipment 512 or otherwise adjust the operation of building equipment 512.; examiner notes the claim requires model production during "a building phase", with multiple phases recited thereafter.  The use of "a" here indicates a singular, thereby requiring only one of the listed phases (rather than all).)

Regarding Claim 12:
Sridharan teaches:
wherein the virtual data acquisition component can test energy conservation measures of the building during the building phase. (¶66 can work with layers 410-420 to optimize building performance (e.g., efficiency, energy use, comfort, or safety) based on inputs received at interface 407; see also an example in ¶73  For example, integrated control layer 418 may be configured to assure that a demand response-driven upward adjustment to the setpoint for chilled water temperature (or another component that directly or indirectly affects temperature) does not result in an increase in fan energy (or other energy used to cool a space) that would result in greater total building energy use than was saved at the chiller.)

Regarding Claim 13:
Sridharan teaches:
wherein the integrated interface communicates the plurality of predicted building performance metrics and physical data to a computer system over a network. (¶85  For example, BAS network 510 may be a building automation and control network (e.g., a BACnet network, a LonWorks network, etc.) used by BAS 400 to communicate with building equipment 512.; ¶101 communications via interface 804 may be direct (e.g., local wired or wireless communications) or via a communications network (e.g., a WAN, the Internet, a cellular network, etc.)

Regarding Claim 14:
Sridharan teaches:
wherein the computer system includes an energy computation server. (¶55 may include one or more computer systems (e.g., servers, supervisory controllers, subsystem controllers, etc.); examiner notes the reference system performs its calculations on the servers, including its energy computations)

Regarding Claim 15:
Sridharan teaches:
obtaining, with a physical data acquisition system, physical data from a building, (¶67 may receive sensor data and input signals from building subsystems 428 and provide output data and control signals to building subsystems 428; ¶72-75 of the reference discuss further computer implementation that involves communication between devices; see also ¶86 may be configured to integrate BAS points with a BIM model based on user input provided via user interface 508.)
receiving, with an integrated interface, the plurality of predicted building performance metrics from the virtual data acquisition component and the physical data from the physical data acquisition system, and (¶75 For example, AM&V layer 412 may compare a model -predicted output with an actual output from building subsystems 428 to determine an accuracy of the model; ¶107 Alarm manager 816 may receive alarms from BAS network 510 or may identify alarms based on the values of the BAS points. For example, alarm manager 816 may compare the values of the BAS points to alarm thresholds. If a BAS point is not within a range of values defined by the alarm thresholds, alarm manager 816 may determine that an alarm condition exists for the BAS point; ¶128 Changes to the building or point mappings can be made by uploading a new BIM. For example, if a BAS device is moved from one room in the building to another room in the building, an updated BIM reflecting the change can be uploaded via point mapping interface 1800.; see also ¶67 and 92 of Drees in the combination of references.)
communicating the plurality of predicted building performance metrics and physical data to an output device. (¶91 User interface 508 may display the trend data to a user along with the BIM)
Sridharan does not teach in particular, but Drees teaches:
calibrating, with a virtual data acquisition device, a virtual building performance model having a plurality of predicted building performance metrics produced through a physics-based simulation of expected building performance, (¶47 Building data 206 may include data from a building's control system, such as set point data (e.g., temperature set points, energy use set points, etc.), control variables or parameters, and calculated metrics from the building's control system. In some cases, this data may be used by processing circuit 200 to determine or predict a building's energy use or to detect excessive consumption; examiner notes that Sridharan suggests using predictive models in ¶49, "model predictive control (MPC) algorithms", and ¶75, "may compare a model -predicted output")
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the predictive modeling of Drees in the BIM-BAS integration system of Sridharan, in order to provide concrete implementation for the predictive models disclosed for use by Sridharan in ¶49 ("model predictive control (MPC) algorithms"), with an end goal of achieving the maximum utility from building-related data for as little cost as possible (Drees, ¶28).

Regarding Claim 16:
Sridharan teaches:
transmitting, with the integrated interface, the plurality of predicted building performance metrics and physical data to the output device to provide a user with the ability to identify building performance gaps. (¶75 For example, AM&V layer 412 may compare a model -predicted output with an actual output from building subsystems 428 to determine an accuracy of the model; ¶107 Alarm manager 816 may receive alarms from BAS network 510 or may identify alarms based on the values of the BAS points. For example, alarm manager 816 may compare the values of the BAS points to alarm thresholds. If a BAS point is not within a range of values defined by the alarm thresholds, alarm manager 816 may determine that an alarm condition exists for the BAS point; see also ¶67 and 92 of Drees in the combination of references.; examiner notes that much of this claim is recited as intended use.)

Regarding Claim 17:
Sridharan teaches:
transmitting, with the integrated interface, the plurality of predicted building performance metrics and physical data to the output device for the prediction and the verification of building performance. (¶84 Advantageously, the integration provided by system 500 allows dynamic BAS data (e.g., data points and their associated values) to be combined with the BIM; ¶91 the BIM with integrated BAS points and values includes trend data for various BAS points. User interface 508 may display the trend data to a user along with the BIM; examiner is interpreting an integrated modeling system such as that disclosed by the reference to qualify as receiving data in "essentially the same format" when the data is sent to trend display in the same display (i.e. the display function is recieving the trend data and BIM data and displaying them simultaneously).)

Regarding Claim 18:
Sridharan teaches:
acquiring, with the physical data acquisition system, the physical data from physical sensors. (¶67 may receive sensor data and input signals from building subsystems 428 and provide output data and control signals to building subsystems 428; ¶72-75 of the reference discuss further computer implementation that involves communication between devices; see also ¶86 may be configured to integrate BAS points with a BIM model based on user input provided via user interface 508.)

Regarding Claim 19:
Sridharan teaches:
monitoring actual building performance metrics in real-time. (¶34 For example, a user can view real-time data from the BAS and/or trend data for objects represented in the BIM simply by viewing the BIM with integrated BAS data)

Regarding Claim 20:
Sridharan teaches:
a physical data acquisition system for acquiring physical data from a building, and (¶67 may receive sensor data and input signals from building subsystems 428 and provide output data and control signals to building subsystems 428; ¶72-75 of the reference discuss further computer implementation that involves communication between devices; see also ¶86 may be configured to integrate BAS points with a BIM model based on user input provided via user interface 508.)
a platform host for generating a cloud-based platform, wherein the platform host receives the plurality of predicted building performance metrics from the virtual data acquisition component and the physical data from the physical data acquisition system and (¶75 For example, AM&V layer 412 may compare a model -predicted output with an actual output from building subsystems 428 to determine an accuracy of the model; ¶107 Alarm manager 816 may receive alarms from BAS network 510 or may identify alarms based on the values of the BAS points. For example, alarm manager 816 may compare the values of the BAS points to alarm thresholds. If a BAS point is not within a range of values defined by the alarm thresholds, alarm manager 816 may determine that an alarm condition exists for the BAS point; ¶128 Changes to the building or point mappings can be made by uploading a new BIM. For example, if a BAS device is moved from one room in the building to another room in the building, an updated BIM reflecting the change can be uploaded via point mapping interface 1800.; see also ¶67 and 92 of Drees in the combination of references.; ¶55 may include one or more computer systems (e.g., servers, supervisory controllers, subsystem controllers, etc.) that serve as system level controllers, application or data servers; examiner notes cloud-based would include on networked servers)
communicates, through the cloud-based platform, the plurality of predicted building performance metrics and physical data for display on a dashboard on a display device. (¶91 User interface 508 may display the trend data to a user along with the BIM)
Sridharan does not teach in particular, but Drees teaches:
a virtual data acquisition component for calibrating a virtual building performance model having a plurality of predicted building performance metrics produced through a physics-based simulation of expected building performance, (¶47 Building data 206 may include data from a building's control system, such as set point data (e.g., temperature set points, energy use set points, etc.), control variables or parameters, and calculated metrics from the building's control system. In some cases, this data may be used by processing circuit 200 to determine or predict a building's energy use or to detect excessive consumption; examiner notes that Sridharan suggests using predictive models in ¶49, "model predictive control (MPC) algorithms", and ¶75, "may compare a model -predicted output")
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the predictive modeling of Drees in the BIM-BAS integration system of Sridharan, in order to provide concrete implementation for the predictive models disclosed for use by Sridharan in ¶49 ("model predictive control (MPC) algorithms"), with an end goal of achieving the maximum utility from building-related data for as little cost as possible (Drees, ¶28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2147